DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 11/24/2020.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202011044308, filed on 10/12/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above are attached to the instant Office Action.
Drawings
The drawings are objected to because:
Figs. 7-11 are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-5, 9-10, 13-14, 18-19 are objected to because of the following informalities:  
Claim 1 line 6 “identifying an application …” may read “identifying the application …”.
Similarly, claim 10 line 6; claim 19 line 7.
Claim 4 lines 1-2, “the one or more applications”. See the antecedent basis concern for claim 1 below in Claim Rejections under 35 USC 112(b).
Similarly claim 5 lines 1-2; claim 9 line 3; claim 13 line 1; claim 14 line 1; claim 18 line 3.
Corrective action is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more applications" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 10 line 6; claim 19 line 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 12, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Totale et al (US10079831B1, hereinafter, “Totale”).
Regarding claim 1, Totale teaches:
A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a node in a cloud-based system (Totale, discloses web application security based on web application hierarchy file with qualified user information, see [Abstract], and [Col. 9 lines 47-49] A non-exhaustive list of conventional exemplary computer readable medium includes: a portable computer diskette; a RAM; a ROM and [Claim 14] non-transitory computer-readable medium. And Fig. 1, [Col. 2 lines 50-53] the system 100 represents a cloud computing system that includes a first client 102, a second client 104, and a third client 106; and a server 108 and a storage array 110) to perform steps of: 
obtaining a profile for an application, wherein the profile includes one or more tenants, rules for use of the application by the one or more tenants, and users for the rules (Totale, referring to Fig. 2, step 202, Receive web application hierarchy file (i.e. profile for an application) from system administrator. And [Col. 2 lines 50-54] the system 100 represents a cloud computing system that includes a first client 102, a second client 104, and a third client 106; and a server 108 and a storage array 110 that may be provided by a hosting company (i.e. tenant). And [Col. 3 lines 22-38] The web application hierarchy file 120 may be organized in any logical manner, such as based on folders, configurations, or data. Although this example describes the web application hierarchy file 120 for the document task management business application, the web application hierarchy file 120 may be for any type of web application. An example of a web application hierarchy 300 based on the document task management business application is depicted in FIG. 3 and described below in reference to FIG. 3. Access to the functionalities represented by the web application hierarchy file 120 may be based on a user's role, the user's subscription, the user's device, the user's location, the user's profile, …, and/or the user's tenant in a multi-tenant database system. And [Col. 8 lines 10-16] This qualified web application hierarchy file 700 specifies that the corresponding user has access to a basic functionality to search for documents 702 because the business rules 402 and 502 depicted in FIG. 4 and FIG. 5 specify that this basic functionality is available for users associated with the author role and a basic subscription); 
monitoring a user of a tenant of the one or more tenants inline (Totale, Fig.2 step 204, and [Col. 3 lines 48-54] a web application (i.e. inline) login request for the corresponding web application is subsequently received (i.e. monitoring) from a web browser associated with a user device, block 204. For example, the web application security tool 118 receives a request to login to the document task management business application from a user via the desktop personal computer 104); 
identifying an application of the one or more applications based on the monitoring and associated rules for the user (Totale, [Col. 3 line 59-Col. 4 line 2] Having received a request from a user device, qualified user information associated with the user device is identified, block 206. For example, the web application security tool 118 identifies that the user who is requesting to login via the desktop personal computer 104 is assigned an author role and is an employee of an employer which is subscribed via a basic subscription. In another example, the web application security tool 118 identifies that the user who is requesting to login via the mobile device 106 is assigned an approver role and is an employee of an employer which is subscribed via a premium subscription); 
and enforcing the associated rules for the user for the application (Totale, Fig. 2 step 210 and additional scope-based security configuration as enforcing, and [Col. 5 lines 25-41] Having created an executable file, the executable file is sent to a web browser, thereby enabling the web browser to apply qualified web application security to requests from a user device for accessing a web application (i.e. enforcing), block 210. For example, the web application security tool 118 sends the executable file based on the qualified web application hierarchy file 700 which is based on the qualified user information specifying the author role, the basic subscription, and the desktop personal computer 104 to the web browser of the desktop personal computer 104. When the web browser of the desktop personal computer 104 executes this executable file, this web browser provides the corresponding user with access to the document task management business application's basic functionality to search for documents 702, but does not provide the corresponding user with access to the document task management business application's premium functionality to search for other users).  

Regarding claim 10, Totale teaches:
A method (Totale, discloses system and method for web application security based on web application hierarchy file with qualified user information, see [Abstract]) comprising: performing method steps substantially similar to the steps performed by the non-transitory computer-readable storage medium of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 19, Totale teaches:
A node in a cloud-based system comprising: one or more processors and memory (Totale, discloses system and method for web application security based on web application hierarchy file with qualified user information, see [Abstract]. See Fig. 1, server 108 (i.e. node) as implemented shown in Fig. 9 with processor 902, memory 918) comprising instructions that, when executed, case the one or more processors toPage 23 of 25Attorney Docket No.: 7752PATENT perform steps substantially similarly to the method steps performed by the non-transitory computer-readable storage medium of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 3, similarly claim 12, Totale further teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, wherein the node is located between the user and the application, and wherein the identifying is based on a request from the user to the application monitored at the node and a response from the application to the user monitored at the node (Totale, Fig. 1 shows a server (i.e. a node) between clients of a company and web application (e.g. a document task management business application). In particular, Fig. 2 shows receive web application login request (step 204) and response to request, i.e. steps 208-210).  

Regarding claim 8, similarly claim 17, claim 20, Totale further teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, the node of claim 19, 
wherein the tenant is one of a plurality of tenants configured to operate with the cloud-based system (Totale, teaches the system 100 represents a cloud computing system that includes a first client 102, a second client 104, and a third client 106; and a server 108 and a storage array 110 that may be provided by a hosting company), wherein, for a given application (Totale, web application), the associated rules are different for at least two applications (Totale, Fig. 3, 4 5 shown rules for available functionalities business use case, role-based access to available functionalities per a business use case, subscription-based access to available functionalities per a business use case, respectively).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Totale et al (US10079831B1, hereinafter, “Totale”), in view of Patil et al (US20200236114A1, hereinafter, “Patil”).
Regarding claim 2, similarly claim 11, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, 
While Totale teaches the main concept of the invention, but does not explicitly teach the following limitation(s), Patil in the same field of endeavor teaches:
wherein traffic between the application and the node includes a header with information related to the application for the identifying (Patil, discloses TLS policy enforcement at a tunnel gateway by verifying the compliance of TLS session with TLS policies, see [Abstract]/[Title]. And [0060] At step 303, the tunnel gateway 120 can identify an application 147 corresponding to the network traffic received from the tunnel client 149. The tunnel client 149 can embed an identifier corresponding to the application 147 in a packet header).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Patil in the qualified web application security of Totale by embedding an identifier corresponding to the application on a packet header. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow tunnel gateway to identify the application corresponding to the network traffic to enforce TLS policies (Patil, [Abstract], [0060]).

Claims 4, 6, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Totale et al (US10079831B1, hereinafter, “Totale”), in view of Thampy (US20190068627A1, hereinafter, “Thampy”).
Regarding claim 4, similarly claim 13, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, 
While Totale teaches the main concept of the invention, but does not explicitly teach the following limitation(s), Thampy in the same field of endeavor teaches:
wherein the one or more applications include Software-as-a-Service (SaaS) applications (Thampy, discloses systems and methods for a cloud security system that learns patterns of user behavior and uses the patterns to detect anomalous behavior in a network, see [Abstract]. And [0080] these services may be offered to customers as web-based or cloud services or under Software as a Service (SaaS) model. The services offered by the security monitoring and control system 402 may include application services. Application services may be provided by the security monitoring and control system 402 via a SaaS platform. The SaaS platform may be configured to provide services that fall under the SaaS category).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Thampy in the qualified web application security of Totale by applying cloud based security monitoring for application in SaaS. This would have been obvious because the person having ordinary skill in the art would have been motivated to apply the security monitoring using unsupervised pattern recognition and deep learning in cloud application with cloud service such as SaaS (Thampy, [Abstract], [0002], [0080]).

Regarding claim 6, similarly claim 15, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, wherein the monitoring is via a Cloud Access Security Broker (CASB) service implemented through the cloud-based system (Thampy, referring to Fig. 1, security monitoring and control system 102, and [0048] The security monitoring and control system 102 may be administered by a service provider, such as a security service provider (sometimes referred to as cloud access security brokers (CASB)) that configures and manages security for an organization that is using the security monitoring and control system 102).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Thampy in the qualified web application security of Totale by applying cloud based security monitoring and control system (i.e. CASB). This would have been obvious because the person having ordinary skill in the art would have been motivated to implement CASB for security monitoring and control using patterns of user behavior to monitor use of cloud service to ensure the cloud services not being used for malicious purpose (Thampy, [Abstract], [0047-0048]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Totale et al (US10079831B1, hereinafter, “Totale”), in view of Sinha et al (US20160255117A1, hereinafter, “Sinha”).
Regarding claim 5, similarly claim 14, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, 
While Totale teaches the main concept of the invention, but does not explicitly teach the following limitation(s), Sinha in the same field of endeavor teaches:
wherein the one or more applications include a video sharing application, and wherein the associated rules include any of allowing or blocking channels and allowing or blocking content categories (Sinha, discloses policy enforcement in a cloud based system, [Abstract]. And [0108] the Web 2.0 sites 2805 including websites related to social networking sites, blogs, wikis, video sharing sites, ... For example, the Web 2.0 sites 2805 may include, but are not limited to, Facebook, Linkedin, Plaxo, MySpace, YouTube, ... The method 2800 enables unique, customized policies (i.e. rules) to be applied to individuals, groups, and/or all users. Additionally, policies may further be based on a specific application of the Web 2.0 sites 2805. For example, access may be provided to business applications of the Web 2.0 sites 2805 while blocked to social applications of the Web 2.0 sites 2805. This may include enabling access to Linkedin while preventing access to MySpace).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sinha in the qualified web application security of Totale by allowing or blocking access to video sharing site in a cloud based system according to customized policies. This would have been obvious because the person having ordinary skill in the art would have been motivated to monitoring/ analyzing data between mobile device and external network and applying customized policies to enforce device security in a cloud based system (Sinha, [Abstract]).

Claims 7, 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Totale et al (US10079831B1, hereinafter, “Totale”), in view of Smelov et al (US20190342315A1, hereinafter, “Smelov”).
Regarding claim 7, similarly claim 16, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, 
While Totale teaches the main concept of the invention, but does not explicitly teach the following limitation(s), Smelov in the same field of endeavor teaches:
wherein the monitoring includes inspection of encrypted traffic (Smelov, discloses traffic inspection via imbedded browsers based on user behavior profile, see [Abstract]. And [0008] An application inspector module of an embedded browser executable on a client may intercept network traffic for an application (e.g., SaaS application) served from a remote server. And [0045] The client application can receive encrypted traffic from the network application, and can decrypt the traffic before further processing (e.g., rendering by the embedded browser). The client application can monitor the received traffic (e.g., in encrypted packet form)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smelov in the qualified web application security of Totale by inspecting traffic in encrypted packet form. This would have been obvious because the person having ordinary skill in the art would have been motivated to monitoring traffic in secured connection (Smelov, [Abstract], [0045]).

Regarding claim 9, similarly claim 18, Totale teaches:
The non-transitory computer-readable storage medium of claim 1, the method of claim 10, wherein the application is a first application, and wherein the steps further include: identifying a second application of the one or more applications based on the monitoring and associated rules for the user; and enforcing the associated rules for the user for the second application (Totale, see Totale’s teachings for claim 1, or claim 10 above for the web application where the teachings can also apply to the second application since the first and second application are independent application from each other), 
While Totale does not explicitly teach the following limitation(s), Smelov in the same field of endeavor teaches:
wherein the associated rules for the second application are different from the associated rules for the first application (Smelov, [0106] the secure container can help prevent the spread of enterprise information to different applications and components of the client device, as well as to other devices. And [0113] One or more applications (e.g., applications installed on the client device, and/or network applications accessed via the CEB) can be programmed or controlled (e.g., via policy-based enforcement) to write enterprise-related data only into the secure container).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smelov in the qualified web application security of Totale by inspecting traffic via embedded browsers. This would have been obvious because the person having ordinary skill in the art would have been motivated to monitoring and inspect network traffic for application on client device (Smelov, [Abstract]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Mhaske et al (US11003798B1) discloses method for enforcing age-based application constrains.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436